Citation Nr: 0602056
Decision Date: 01/10/06	Archive Date: 04/11/06

DOCKET NO. 04-26 459                        DATE JAN 10 2006

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Whether the appellant is eligible for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant in this matter is the son of a man who served in the United States Naval Reserves. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on his part. Concerning this, the RO will be notifying him in writing about information needed from him in accordance with paragraph # 3 of this remand below.

REMAND

The issue before the Board is whether the appellant is eligible for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code. In this regard, the appellant's eligibility for Chapter 35 educational assistance benefits depends on whether he is "a child of a person who died of a service-connected disability." 38 U.S.C.A. § 3501(a)(1)(A)(i). VA regulations require that he must be "[a] child of a. . . [v]eteran who died of a service-connected disability." 38 C.F.R. § 21.3021(A)(1)(i). "The term 'service-connected' means, with respect to disability or death. . . that the death resulted from a disability incurred or aggravated, in line of duty in the active military, naval, or air service." 38 U.S.C.A. § 101(16).

The law provides that a veteran is "a person who served in the active military, naval, or air service. . ." and that "[t]he term 'active military, naval, or air service' includes. . . any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardjac arrest, or a

- 2 



cerebrovascular accident during such training." 38 U.S.C.A. § 101(2), (24) (emphasis added).	.

The evidence of record includes VA Form 1300, Report of Casualty, which shows that the appellant's father in this case died of myxomatous degeneration of the mitral valve while on inactive duty for training in January 1991. Therefore, it is . necessary to determine whether the appellant's father is considered a "veteran" for the purposes of VA benefits including the education benefits for which the appellant, his son, is applying. Since it appears' that the appellant's father died while on inactive duty for training from a heart problem, the issue in this case, for the purposes of whether the appellant is eligible for education benefits, is whether the appellant's father died while on inactive duty for training from an acute myocardial infarction or from cardiac arrest. If so, it appears that the appellant's father would meet the definition of a "veteran" for the purposes of VA benefits and that the appellant would therefore be eligible for VA survivors' educational assistance benefits. The Board notes that whether the appellant is otherwise entitled to those benefits is another matter, and the only issue on appeal to the Board presently is whether he is eligible based on his father's service.

Accordingly, the case must be remanded for development regarding the circumstances of his father's death.

1. The RO must ascertain whether there is a VA claims file for the appellant's father in this case, and if so, obtain it because it may contain information about the cause of death of the appellant's father. The RO should determine whether a claim for entitlement to service connection for the cause of the appellant's father's death was ever adjudicated; or if the appellant's father ever made a claim to VA during his lifetime; or if any other

- 3 



survivors or dependents made claims for VA benefits based on the death of the appellant's father.

2. The RO must obtain the appellant's father's service medical records for his period of service in the Naval Reserves which, according to the Report of Casualty, began with his enlistment in April 1974 and ended with his death in January 1991.

The RO should also obtain the appellant's father's service personnel records pertaining to his service in the United States Naval Reserves to include any line of duty determination or other documents concerning the appellant's father's death in January 1991.

3.  The RO should write to the appellant and request that he provide any information that he knows about the circumstances of his father's death, such as the name of a hospital, if any, where his father may have been taken for treatment, or that he submit any documents or evidence that he has regarding the circumstances of his father's death to include, but not limited to, a death certificate; a report of hospitalization or emergency services, if any, rendered at the time of death; and any other documents or medical evidence, such as an autopsy report, which would show cause of death.

4. When all of the evidence has been obtained, the RO must readjudicate whether the appellant is eligible for VA educational assistance benefits, to include

- 4 



adjudication of the underlying issue of service connection for the cause of his father's death. If the underlying issue must be adjudicated by an RO other than Muskogee, send the matter to that RO for adjudication. If any further development of the medical evidence is needed, such as a medical opinion to determine whether the cause of death from myxomatous degeneration of the mitral valve. constitutes a myocardial infarction or cardiac arrest for the purposes of 38 U.S.C. § 101(24), this development should be accomplished.

If the benefit on appeal remains denied, a supplemental statement of the case should be issued, and the appellant and his representative, if any, should be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

- 5 



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims, This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 6





